 Case 3:20-cv-13066-MAS-LHG Document 1 Filed 09/23/20 Page 1 of 5 PageID: 1




Turner, O’Mara, Donnelly & Petrycki, P.C.
2201 Route 38, Suite 300
Cherry Hill, NJ 08002
Telephone No. (856) 667-2600
Attorneys for Defendant Target Corporation

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 RHONDA PELLEGRINO AND
 ANTHONY PELLEGRINO, her
 husband

             Plaintiffs,                     Case Number:

 vs.
                                                      NOTICE OF REMOVAL
 TARGET CORPORATION; JANE
 DOES 1-5 AND ABC
 CORPORATIONS 1-5,

              Defendants

                                     Statement of the Case


       1.      Plaintiff, Rhonda Pellegrino, is a natural person and resident of the State of New

Jersey. (See Exhibit A – Complaint).

       2.      Plaintiff, Anthony Pellegrino, husband of Rhonda Pellegrino, is also a resident of

the State of New Jersey based upon investigation into his legal residence.

       3.      Defendant, Target Corporation, is a citizen of the State of Minnesota with its

principal place of business at 1000 Nicollet Mall, Minneapolis, Minnesota 55402.

       4.      On August 26, 2020, plaintiff filed a Complaint in the Superior Court of New

Jersey, Law Division, Ocean County, styled Pellegrino v. Target Corporation, et al., Docket No.

OCN-L-001983-20 (the “State Court Action”). (See Exhibit A)
 Case 3:20-cv-13066-MAS-LHG Document 1 Filed 09/23/20 Page 2 of 5 PageID: 2




         5.    Defendant, Target Corporation, was served with the Summons and Complaint on

August 28, 2020. (See Exhibit B).

         6.    The Complaint purports to assert a cause of action in negligence against defendant,

Target Corporation, when the plaintiff sustained bodily injuries due to an undisclosed dangerous

condition at 1331 Hooper Avenue, Toms River, New Jersey on or about September 6, 2018. (See

Exhibit A).

         7.    The relief plaintiff seeks include, inter alia, compensatory damages for the injuries

sustained.



                           Diversity Jurisdiction Under 28 U.S.C. § 1332(a)

         8.    This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a), because

there is complete diversity of citizenship between plaintiffs and defendant, Target Corporation,

and more than seventy-five thousand dollars ($75,000.00), exclusive of interest and costs, is at

stake.

         9.    In the Complaint, plaintiff, Rhonda Pellegrino, states that she is a resident of the

State of New Jersey. Upon further investigation and upon information and belief, Ms. Pellegrino

resides in Ocean County, New Jersey.

         10.   In the Complaint, plaintiff, Anthony Pellegrino, states that he is the husband of

Rhonda Pellegrino. Upon further investigation and upon information and belief, Mr. Pellegrino is

also a resident of Ocean County, New Jersey.

         11.   Defendant Target Corporation is not a citizen of New Jersey, as it is a Minnesota

corporation with its principal place of business in Minnesota. Therefore, Defendant is a citizen of

the State of Minnesota and there is complete diversity between plaintiffs and Target Corporation.
 Case 3:20-cv-13066-MAS-LHG Document 1 Filed 09/23/20 Page 3 of 5 PageID: 3




       12.     Plaintiff alleges in the Complaint that she sustained serious personal injuries as the

result of the accident and was caused to endure great physical pain and anguish, and became

financially liable for expenses for past, present, and future medical and hospital care and treatment.

(See Exhibit A). Specifically, plaintiff’s counsel provided various medical documents pre-suit

indicating that Ms. Pellegrino sustained injuries to her left leg including a diagnosis of a grade 3

hamstring muscle avulsion injury. An MRI revealed a grade 3 tear of the hamstring at its insertion

on the ischial tuberosity. She has undergone physical therapy and chiropractic treatment. In

addition, there have been recommendations for an epidural steroid injection and spinal stimulation.

Plaintiff’s counsel has further advised that there is a medical lien in excess of $15,000. Thus, it is

reasonably believed that there is over seventy-five thousand dollars ($75,000.00) in controversy

and the jurisdictional threshold under 28 U.S.C. § 1332(a) is satisfied.



               All Procedural Requirements for Removal Have Been Satisfied

       13.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 5.1(e), a true and correct copy of

all of the process, pleadings, orders, and documents from the State Court Action which have been

served upon defendant Target Corporation are being filed with this Notice of Removal.

       14.      This Notice of Removal has been filed within 30 days of the date that defendant

Target Corporation was served with the Summons and Complaint in this matter. Removal is

therefore timely in accordance with 28 U.S.C. § 1446(b).

       15.     As Target Corporation is the sole named defendant, all defendants have consented

to removal.

       16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) and 1446 (a) because

the United States District Court for the District of New Jersey is the federal judicial district
 Case 3:20-cv-13066-MAS-LHG Document 1 Filed 09/23/20 Page 4 of 5 PageID: 4




embracing the Superior Court of New Jersey, Law Division, Ocean County, where the State Court

Action was active.


                                              Conclusion

       By this Notice of Removal, defendant Target Corporation does not waive any objections it

may have as to service, jurisdiction or venue, or any other defenses or objections it may have to

this action. Defendant Target Corporation intends no admission of fact, law or liability by this

Notice, and expressly reserves all defenses, motions and/or pleas.



Dated: September 23, 2020


                                     John V. Petrycki, Jr.
                                     John V. Petrycki, Jr., Esquire
                                     Turner, O’Mara, Donnelly & Petrycki, P.C.
                                     2201 Route 38, Suite 300
                                     Cherry Hill, NJ 08002
                                     Phone: (856) 667-2600
                                     Fax: (856) 667-8787
                                     jpetrycki@turneromara.com
                                     Attorneys for Defendant Target Corporation
 Case 3:20-cv-13066-MAS-LHG Document 1 Filed 09/23/20 Page 5 of 5 PageID: 5




                                   CERTIFICATE OF SERVICE


       This is to certify that the foregoing NOTICE OF REMOVAL, with exhibits, was sent to

Timothy J. Foley, Esquire, attorney for plaintiff, via email at tfoley@appealsnj.com and

facsimile on September 23, 2020.




                                         John V. Petrycki, Jr.
                                         John V. Petrycki, Jr., Esquire
